    Case 8:19-cv-02328-CEH-TGW Document 1 Filed 09/18/19 Page 1 of 5 PageID 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


DARA WRIGHT,
an individual,                                                CASE NO.:

                 Plaintiff,


          v.                                                  [formerly Circuit Court for Pinellas
                                                              Pinellas County, Florida
                                                              [Case No. 19-007108-CO]
CAPITAL ONE BANK (USA), N.A.,
a/k/a CAPITAL ONE SERVICES, LLC

            Defendant.
______________________________________/



                                       NOTICE OF REMOVAL

          Defendant Capital One Bank (USA), N.A., (“Capital One”), hereby removes Case No.

19-007108-CO from the County Court, Sixth Judicial Circuit, in and for Pinellas County,

Florida, to the United States District Court, Middle District of Florida, Tampa Division, pursuant

to 28 U.S.C. §§ 1331, 1441, and 1446, and as grounds for their removal state as follows:


                                  I.     STATEMENT OF CASE1

          1.     On or about August 26, 2019, Plaintiff Dara Wright (“Plaintiff”) filed a

Complaint in the County Court for the Sixth Judicial Circuit, in and for Pinellas County, Florida,

styled Dara Wright v. Capital One Bank (USA), N.A., a/k/a Capital One Services, LLC, Case No.

19-007108-CO (the “State Court Action”). A true and correct copy of the Complaint is attached

hereto.


1
          A true and correct copy of the docket from the State Court Action is attached hereto.
 Case 8:19-cv-02328-CEH-TGW Document 1 Filed 09/18/19 Page 2 of 5 PageID 2



             2.     Capital One was served with a copy of the Complaint on or about August 29,

2019.


             3.     Plaintiff served discovery requests with the Complaint. True and correct copies

of all other pleadings and discovery served in the State Court Action are attached hereto.


             4.     Capital One has not taken any action in the State Court Action.


             5.     The Complaint purports to assert causes of action based on the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq. (the “TCPA”) and the Florida Consumer

Collection Practices Act, Fla. Stat. § 559.55 et seq. (the “FCCPA”).


       II.        FEDERAL QUESTION JURISDICTION PURSUANT TO 28 U.S.C. § 1331

             6.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, which

provides: “[t]he district courts shall have original jurisdiction of all civil actions, arising under

the Constitution, laws, or treatises of the United States.” See 28 U.S.C. § 1331.


             7.     Plaintiff’s alleged claim in the State Court Action arises pursuant to federal law,

i.e., the TCPA, 47 U.S.C. § 227 et seq. See generally Compl. Thus, this action states a basis for

original subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C. § 227, and, therefore,

this removal is pursuant to 28 U.S.C. § 1441(a).



III.         ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN
             SATISFIED

             8.     The FCCPA counts in the Complaint, relate to the same set of facts of the federal

claims and, therefore, this Court has supplemental jurisdiction over the same in accordance with

28 U.S.C. § 1367(a) and/or 1441(c). See generally Compl.

                                                      2
 Case 8:19-cv-02328-CEH-TGW Document 1 Filed 09/18/19 Page 3 of 5 PageID 3



        9.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all pleadings,

documents, and process from the State Court Action available to Defendants have been attached

to this Notice of Removal.


        10.     Removal is timely in accordance with 28 U.S.C. § 1441(b). Specifically, this

removal has been filed within thirty (30) days of service of the Complaint upon Capital One.


        11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) and 1446(a)

because the United States District Court for the Middle District of Florida, Tampa Division, is

the federal judicial district embracing the County Court for Pinellas County, Florida.


        12.     Pursuant to 28 U.S.C. § 1446(d), Capital One will promptly file a copy of this

Notice of Removal in the State Court Act and given written notice of the removal to Plaintiff.


        13.     By this Notice of Removal, Capital One does not waive any objections it may

have as to service, jurisdiction or venue, or any other defenses or objections it may have to this

action, including but not limited to, its right to seek the arbitration of Plaintiff’s claims. Capital

One intends no admission of fact, law or liability by this Notice and expressly reserves all

defenses, motions, and/or pleas.


        14.     If any questions arise as to the propriety of the removal of this action, Capital One

requests the opportunity to submit a brief and present oral argument in support of its position that

this case has been properly removed. See Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 949

(11th Cir. 2000).




                                                        Respectfully submitted,

                                                   3
 Case 8:19-cv-02328-CEH-TGW Document 1 Filed 09/18/19 Page 4 of 5 PageID 4




Dated: September 18, 2019                BALLARD SPAHR LLP

                                         /s/ Jenny N. Perkins
                                         Jenny N. Perkins, Esq.
                                         Florida Bar No. 77570
                                         perkinsj@ballardspahr.com
                                         1735 Market Street, 51st Fl
                                         Philadelphia, PA 19103
                                         Phone: (215) 864-8378
                                         Fax:    (215) 864-8999

                                         Attorneys for Defendant Capital One Bank
                                         (USA), N.A.




                                     4
 Case 8:19-cv-02328-CEH-TGW Document 1 Filed 09/18/19 Page 5 of 5 PageID 5




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the above and foregoing has been

furnished, via ECF and email upon the following:


       Sean E. McEleney, Esquire,
       LeavenLaw
       3900 First Street North, Suite 100
       St. Petersburg, Florida 33703
       T: (727) 327-3328
       F: (727) 327-3305
       smceleney@leavenlaw.com

       Attorneys for Plaintiff




                                                   /s/ Jenny N. Perkins
                                                   Jenny N. Perkins




                                              5
